                  IN THE UNITED STATES DISTRICT COURT                                   2/14/2020
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 CONTINENTAL RESOURCES, INC.,                      CV 17-148-BLG-TJC

                     Plaintiff,
                                                    ORDER
 vs.

 WYOTEX OIL COMPANY,

                     Defendant.


       Continental Resources, Inc. (“Continental”) brings this action against

Wyotex Oil Company (“Wyotex”) to recover costs associated with two oil and gas

wells that Continental drilled in Richland County, Montana in 2014. Wyotex does

not dispute that it elected to participate in the wells’ development, but the parties

disagree as to Wyotex’s proportionate share of costs. Continental asserts claims

for breach of contract and open account, as well as lien foreclosure.

       Presently before the Court are cross-motions for summary judgement filed

by Wyotex (Doc. 30) and Continental (Doc. 39). The motions are fully briefed and

ripe for the Court’s review.

       Having considered the parties’ submissions, the Court finds Wyotex’s

motion should be DENIED, and Continental’s motion should be GRANTED in

part and DENIED in part.

                                           1
I.    FACTUAL BACKGROUND 1

      Continental is an Oklahoma corporation that drilled two wells in Richland

County, Montana – Bauer 1-29 HR (the “Bauer Well”) and Stanley 1-17 HR (the

“Stanley Well”). Wyotex is a Wyoming corporation that owned mineral rights in

the lands upon which the wells were situated. Louis A. Oswald, III (“Oswald”) is

the president and sole shareholder of Wyotex.

      In October 2014, Continental sent Wyotex election to participate letters

(“ETPs”) and Authority for Expenditures (“AFEs”) notifying it of Continental’s

plans to drill the wells, and to give it an opportunity to participate in the cost of the

development the wells and share a greater portion of the potential revenue. The

ETP for each well listed Wyotex’s estimated gross working interests. The ETP for

the Bauer Well listed Wyotex’s interest as 0.0500000 (5%) and the ETP for the

Stanley Well listed Wyotex’s interest as 0.00141205 (0.14204%). The ETPs set

forth the manner in which Wyotex was to indicate whether it wanted to participate.

The ETPs stated: “Should you elect to participate in the drilling and completion of

the “Bauer 1-29HR,” please so indicate by executing both this letter and the

enclosed AFE and returning one copy of each document to Continental no later



1
  The background facts set forth here are relevant to the Court’s determination of
the pending motions for summary judgment and are taken from the parties’
submissions and are undisputed except where indicated.

                                            2
than thirty (30) days from receipt.” 2 (Doc. 33-1 at 1.) The AFEs provided a blank

space for Wyotex to write in the percentage of its working interest. Wyotex

characterizes this entry as “the working interest percentage committed to the wells’

development,” while Continental characterizes the entry as “the percentage of

working interests [Wyotex] had to commit to the Wells’ development as of the date

of execution of the AFEs.” (Doc. 38 at 8-9.)

      Wyotex signed the ETPs and AFEs on November 21, 2014. Prior to and

after signing the ETPs and AFEs, Wyotex acquired several leases in the same tract

that contained the wells. The leases raised Wyotex’s working interests in the

Bauer Well to over 30% and more than doubled its interests in the Stanley Well.

      On December 4, 2014, Oswald emailed Wyotex’s executed ETPs and AFEs

to Dan Silhavey (“Silhavey”) at Continental. On the ETPs, Wyotex elected to

participate in both wells. On the AFEs, Wyotex entered a 5% working interest in

the Bauer Well, and 0.141205% in the Stanley Well. In the email, however,

Oswald stated:

      I have tried you several times on the phone but have never been able
      to get you in person. I have left you two messages saying that I was
      intending to participate in the above captioned wells in Richland
      County, MT and have also let you know verbally that I have leased
      several of the other parties in both wells and intend to participate in
      those interests as well.


2
  The ETP for the Stanley Well contained identical language, with the exception of
identifying the well as the “Stanley 1-17HR”. (Doc. 33-2 at 1.)
                                         3
      Please forward me a complete copy of the title opinion for each well
      and a JOA for each as soon as you have the opportunity. Some of the
      leases I have taken have already been recorded in the county records
      and other are on their way to record.

      Please let me know if either well has spud yet and if not when you
      intend to spud each. Election papers for each well are attached for
      the percentages that I owned of record a while back. Those
      percentages have obviously changed at this point.

(Doc. 38-12 (emphasis added).)

      The next day, December 5, 2014, Silhavey responded:

      I apologize for the delayed response, I was up in Montana at the
      hearings. We will update the system with regards to your
      participation in the Bauer and Stanley wells. If I have any other
      questions, I will be in contact.

(Doc. 38-13 (emphasis added).)

      Oswald sent several subsequent emails to Continental in December 2014

advising that Wyotex had obtained additional leases and providing copies of the

leases. For example, on December 13, 2014 Oswald stated, in part: “We have

purchased several more leases in Section 29 to participate in that well that you

have proposed there. They should all be back in the mail in the next few days and

we will get copies of them to you and get them to the county records for

recording.” (Doc. 38-15.) On December 16, 2014, he said: “Attached is a lease

from Pumpkin Buttes to WYOTEX Drilling Ventures, LLC on the S2 of Section 8

that covers interests in the Stanley 1-17HR well.” (Doc. 38-16.) Finally, on

December 18, 2014, Oswald wrote: “Attached are some of the leases that we have
                                          4
in hand . . . I will get you recorded copies of all of this as soon as they are

available.” (Doc. 38-17.) In his emails, Oswald also repeatedly asked about a

joint operating agreement and requested drilling reports and other documents.

       Continental did not send Wyotex ETPs or AFEs for the later-acquired leases.

Nevertheless, Continental asserts it was unnecessary for Wyotex to execute

additional ETPs and AFEs in order to participate in the wells up to the full extent

of the working interests it had acquired. According to the affidavit of Tejay

Botchlet, Supervisor of Continental’s Bakken North Division, it is not uncommon

to accept a working interest owner’s email or other written notice of intent to

participate, without execution of a written election to participate form. (Doc. 38-1

at ⁋ 8.)

       On December 27, 2014, the Bauer Well reached total depth and a decision

was made to abandon and plug the well. After the Bauer Well turned up dry,

Oswald executed a Release of Oil and Gas Lease, surrendering several of the

leases back to the lessors. Oswald attempted to back date the Release to December

1, 2014. Oswald acknowledges it is possible he backdated the Release to attempt

to avoid potential liability for the additional interests Wyotex obtained from the

leases.

       On January 22, 2015, Continental emailed Wyotex pre-bills for the wells.

The pre-bill for the Bauer Well showed Wyotex’s working interest was

                                            5
0.31554687% and the pre-bill for the Stanley Well showed 0.00367130%. On

January 31, 2015, Joint Interest Invoices and Customer Statements were generated

and mailed to Wyotex for both wells. The Joint Interest Invoices noted Wyotex’s

Equity Share was 31.554687 for the Bauer Well and 0.367130 for the Stanley

Well. Continental continued to mail monthly invoices and statements to Wyotex

reflecting the same Equity Shares and updated amounts Wyotex owed for the wells

until July of 2015. Wyotex did not respond or object to the pre-bill statements or

any of the Joint Interest Invoices until June 2015.

        On June 22, 2015, Jerod Vance (“Vance) with Continental emailed Oswald

and stated:

        Per our conversation last week the attached spreadsheet reflects net
        charges for the subject well on the WYOTEX account. As mentioned
        the Bauer table reflects net charges at .31554687 and .05, please remit
        payment immediately and provide backup for why you believe
        WYOTEX should be credited with a .05 working interest in the well.
        The account has been sent to Continental’s Legal Department, your
        prompt attention is greatly appreciated.

(Doc. 38-25.)

Oswald responded via email the same day, and stated:

        Thank you for sending this along. I’ll get it processed and paid for the
        percentages shown.

(Id.)

///

///
                                           6
Later that night, Oswald sent another email to Vance, stating:

      To my knowledge, I only have the particulars on the January 2015
      monthly invoice which does match the totals you set out for January.

      I have reviewed it and will pay most of the 5% of the Bauer well and
      the 0.367130% share of the Stanley well charges contained therein.

      I still do not have a copy of the DTO that I’m paying for in either of
      these wells which I have asked for repeatedly since the very beginning
      of this debacle. Should I deduct all of the legal and recording fees
      under item 5000010 from the invoices or can somebody finally send
      me a copy of these since I’m assuming you want me to pay for my
      share of their expenses. Furthermore, since we never got a Joint
      Operating Agreement in place, I’m not certain any of the overhead
      charges or the field office expenses are applicable. Part of the issue
      that I’ve had all along with the huge rush that Continental was in to
      get these wells drilled before any of the proper paperwork was in
      place or any of the non-operating working interest partners had a clue
      as to what was happening up in Richland County, ND.

(Doc. 38-27 (emphasis added).)

      To date, Wyotex has not made any payments to Continental.

      On November 5, 2015, Continental filed a Statement of Oil and Gas Well

Lien in the District Court of Richland County, Montana. Continental contends

Wyotex owes a total of $1,101,403.03 (exclusive of costs, interest and attorney’s

fees) for its proportionate share of costs for the wells.

II.   LEGAL STANDARD

      A court will grant summary judgment if the movant can show “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect
                                           7
the outcome of the case. Anderson, 477 U.S. 242, 248 (1986). A dispute as to a

material fact is genuine if there is sufficient evidence for a reasonable fact-finder to

return a verdict for the nonmoving party. Id. When making this determination, the

Court must view all inferences drawn from the underlying facts in the light most

favorable to the nonmoving party. See Matsushita, 475 U.S. at 587.

       The moving party has the initial burden to submit evidence demonstrating

the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). If the movant meets its initial responsibility, the burden shifts to

the nonmoving party to establish a genuine issue of material fact exists.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

III.   DISCUSSION

       Wyotex seeks summary judgment in its favor as to all of Continental’s

claims. Wyotex asserts that Continental may not recover costs beyond the

percentages listed in the AFEs. It further contends that Continental’s lien is invalid

because it seeks to secure payment beyond that agreed to by the parties.

       Continental, on the other hand, moves for summary judgment on its causes

of action for breach of contract and open account, and seeks to enforce its lien.

Continental asserts Wyotex’s liability is not limited to the percentage interests

listed in the ETPs and AFEs, and that it is liable for the full percentage of its

leasehold interests.

                                           8
         A.    Breach of Contract

         Wyotex does not dispute that it elected to participate in the wells, and that it

is obligated to pay its proportionate share of costs based on the percentages

specifically listed in the AFEs – 5% for the Bauer Well and 0.141204% for the

Stanley Well. Wyotex also does not dispute that it has not paid any portion of

these costs. Accordingly, Continental is entitled to partial summary judgment on

its breach of contract claim for Wyotex’s failure to pay 5% of the costs of the

Bauer Well and 0.141205% of the Stanley Well.

         The only issue to be decided, then, is whether Wyotex is only responsible to

pay costs based on the percentages of participation listed in the AFEs, or whether

the parties contracted for Wyotex to contribute based on the percentages of all of

its leaseholds (31.554687% for the Bauer Well and 0.367130% for the Stanley

Well).

         Under Montana law, the essential elements of a contract are: “(1)

identifiable parties capable of contracting; (2) their consent; (3) a lawful object;

and (4) a sufficient cause or consideration.” Mont. Code Ann. § 28-2-102.

Consent consists of “an offer and an acceptance of that offer.” Keesum Partners v.

Ferdig Oil Co., Inc., 816 P.2d 417, 421 (Mont. 1991).

         The parties’ dispute here centers on the issue of consent. Continental

contends that the ETPs and AFEs originally sent to Wyotex constituted its initial

                                             9
offer for Wyotex’s participation in the wells. But Continental asserts that

Wyotex’s December 4, 2014 email, in which Oswald stated that Wyotex intended

to participate in additional leaseholds it had acquired, constituted a counteroffer.

Continental argues it accepted that counteroffer by advising Wyotex that it would

“update the system with regard to [Wyotex’s] participation” in the wells.

      Wyotex disagrees. It argues that the only valid offer and acceptance was

Continental’s offer to participate in the ETPs and AFEs, and Wyotex’s acceptance

of the offer at the percentages of participation stated therein. It argues that the

inclusion of information regarding its additional leaseholds in Oswald’s December

4 email was merely a “manifestation of a willingness to enter a bargain, but one

which lacks an essential term of assent.”

      Whether the parties have mutually consented to a contract is determined “by

inquiring whether a reasonable person, based upon the objective manifestation of

assent, and all the surrounding circumstances, would conclude that the parties

intended to be bound by the contract.” Bitterroot Int’l Sys. v. W. Star Trucks, Inc.,

153 P.3d 627, 635 (Mont. 2007). Application of the reasonable person standard

generally presents a question of fact to be determined by the jury. See e.g., Eid v.

Alaska Airlines, Inc., 621 F.3d 858, 868-69 (9th Cir. 2010) (explaining “summary

judgment is generally an inappropriate way to decide questions of

reasonableness”). The Montana Supreme Court has also repeatedly recognized

                                            10
that “the extent and nature of the parties’ consents . . . are questions of fact which

must be first determined.” Amerimont, Inc. v. Fidelity Nat. Title Ins. Co., 210 P.3d

691, 693 (Mont. 2009).

      In this case, while the basic historical facts are not in dispute, the inferences

that can be drawn therefrom present issues of fact precluding summary judgment.

“Summary judgment is improper ‘where divergent ultimate inferences may

reasonably be drawn from the undisputed facts.’” Fresno Motors, LLC v.

Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir. 2014).

      Wyotex argues, for example, that it did not execute any ETPs or AFEs with

respect to the leasehold interests. Moreover, it points out that nothing on the face

of the executed AFEs would increase Wyotex’s participation percentages over the

listed amounts. Wyotex contends that the fact it elected to participate in costs to

the full extent of its preexisting 5% and 0.14204% working interests, does not

mean it similarly elected to participate in its additional leasehold interests. Citing,

Northern Oil & Gas, Inc. v. Continental Res. Inc., 2017 WL 4287201, *7 (D.

Mont. Sept. 27, 2017) (noting a leaseholder “has the right to elect whether to

consent with respect to any lease it owns within the spacing unit, independent of

the decision it makes regarding any other leases it may own”).

      Nevertheless, the determination of mutual consent is not based solely on the

consent the parties express through their words, but also “the consent that the

                                          11
parties imply through their conduct.” Bitterroot, 153 P.3d at 635. Continental

asserts that Wyotex’s agreement to increase its percentages of participation is

evident from Wyotex’s subsequent conduct. Specifically, Continental points to

Oswald’s December 2014 emails, and Oswald’s June 2015 statement that Wyotex

would pay the bills showing the higher participation percentage.

      The Court finds there is a question of fact regarding whether Oswald’s

December 2014 emails manifest mutual consent to an increased percentage of

participation. On the one hand, Wyotex indicated an intent to participate in the

additional leasehold interests. (See Doc. 38-12 (“I have leased several of the other

parties in both wells and intend to participate in those interests as well.”).)

Wyotex also sent Continental copies of the additional leases so Continental could

“update [its] records.” (Doc. 38-14.) A reasonable fact finder might view these

actions as indicating an intent to participate according to the interests reflected in

the leases.

      On the other hand, Wyotex did not specify what the percentages of

participation would be. The possession of a lease does not necessarily equate to a

commitment to participate in costs for that leasehold interest. Northern Oil & Gas,

2017 WL 4287201 at *7. Therefore, the fact Wyotex stated it wanted to participate

in additional leasehold interests, does not necessarily establish it elected to

participate in all of the interests acquired. Thus, reasonable minds could differ on

                                           12
the inferences to be drawn from the facts surrounding Wyotex’s December 2014

emails.

      Moreover, even assuming Oswald’s December 4, 2014 email constitutes a

counteroffer, there are fact issues regarding whether Continental’s response

demonstrated mutual agreement on the percentage of participation. Oswald told

Continental “[e]lection papers for each well are attached for the percentages that I

owned of record a while back. Those percentages have obviously changed at this

point.” (Doc. 38-12.) Oswald did not specify, however, what the new

“percentages” were. Continental responded that it would “update the system with

regards to your participation in the Bauer and Stanley wells.” (Doc. 38-13.) A

reasonable juror could conclude Continental would update its system to reflect

only Wyotex’s participation based on the AFEs. Alternatively, a reasonable juror

could find Continental’s records would be updated to reflect Wyotex was

participating in costs to the full extent of Wyotex’s interests in the additional

leases. These disputed issues preclude the Court from finding that there was

mutual assent to all essential terms as a matter of law.

      Continental asserts that Wyotex’s agreement to participate at the higher

percentages of costs can also be gleaned from its response to the billing statements.

Wyotex was sent multiple billing invoices stating Wyotex’s liability for the full

extent of its working interests. Wyotex did not object, even stating at one point in

                                          13
June 2015 that it would get the invoice for the larger percentages “processed and

paid for the percentages shown.” (Doc. 38-25.) Later that same day, however,

Oswald stated that he had reviewed Continental’s January 2015 monthly invoice

and “will pay most of the 5% of the Bauer well and the 0.367130% share of the

Stanley well.” (Doc. 38-27.) Because Wyotex expressly agreed to pay the higher

percentage with regard to the Stanley well, it could be inferred that Wyotex

recognized the parties’ contract at the higher percentages and ratified such a

contract. At the same time, however, Wyotex disclaimed owing more than 5% of

the costs associated with the Bauer Well. Further, Wyotex never paid anything on

the bills. Therefore, Wyotex’s responses to the billing statements do not

indisputably establish consent, and reasonable jurors could disagree on the

inferences to be drawn therefrom.

      Accordingly, the Court finds that the issue of whether Wyotex is liable for

costs over and above the amounts listed in the AFEs presents a question of fact for

the jury. As such, neither Wyotex nor Continental are entitled to summary

judgment as to the additional leasehold interests.

      B.     Foreclosure on Lien and Liability for Attorney’s Fees

      Mont. Code Ann. § 82-11-212 provides that a well operator is entitled to a

lien upon each owner’s oil and gas rights in order to secure payment for services

provided by the operator in connection with the well. The party asserting the lien

                                         14
must file with the county clerk in which the land or leasehold is situated a verified

affidavit setting forth: (a) the amount of the lien; (b) the dates on which the labor

was performed, or the material or services were furnished; (c) the name of the

owner of the leasehold; (d) the claimant and claimant’s mailing address; and (e) a

description of the leasehold. Mont. Code Ann. § 71-3-1004. The lien statement

must be filed within 6 months after the date upon which the material or services

were last furnished. Id. Mont. Code Ann. § 71-3-124 provides that in an action to

foreclose the lien, “the court shall allow as costs the money paid and attorney fees

incurred for filing and recording the lien and reasonable attorney fees in the district

and supreme courts.”

      Here, Wyotex does not dispute that Continental’s lien is valid, and it appears

that Continental has complied with the requirements of §71-3-1004. Wyotex

objects to the amount of the lien, however, asserting Continental should not be

permitted to recover any amount in excess of the percentages expressed on the

AFEs. As discussed above, Wyotex is liable for 5% of the costs of the Bauer Well

and 0.141205% of the Stanley Well based on the percentages expressly listed in

the AFEs. Whether Wyotex is liable for any additional costs presents a question of

fact for the jury. Therefore, the final amount of Continental’s lien is not settled at

this time and thus, foreclosure on the lien is premature.

///

                                          15
      Wyotex also argues Continental should not be permitted to recover

attorney’s fees and costs under §71-3-124 as an equitable matter. Wyotex asserts it

has never objected to paying its share of expenses based on the percentages of

participation listed in the AFEs, and therefore, Continental had no reason to resort

to a lawsuit to recover those amounts. Wyotex asserts it was unreasonable for

Continental to expend attorney’s fees in order to foreclose the lien. Alternatively,

Wyotex argues Continental should not be permitted to recover attorney’s fees and

costs related to the amounts billed in excess of the percentages listed in the AFEs.

      The Montana Supreme Court has held that an attorney fee award under § 71-

3-124 is mandatory. In Vintage Constr., Inc. v. Feighner, 394 P.3d 179, 188

(Mont. 2017), the court stated “[a] district court is not empowered with discretion

to determine whether a party with an established lien is entitled to attorney’s fees –

the language of the statute is mandatory. A district court errs if it fails to award

attorney’s fees to a party with an established lien.” Moreover, the Montana

Supreme Court has repeatedly rejected the argument that the recovery of attorney’s

fees should be reduced in proportion to the amount recovered on a lien. See e.g.

Vintage Constr., 394 P.3d at 188 (“Section 71-3-124, MCA, does not require the

award of attorney’s fees to be reduced if the judgment is for an amount less than

what was claimed in the lien.”); LHC, Inc. v. Alvarez, 160 P.3d 502, 507 (Mont.

2007) (stating § 71-3-124 “does not require a proportional reduction in attorney

                                           16
fees where judgment is for a lesser amount than was claimed in the lien”); Donnes

v. Orlando, 720 P.2d 233, 237 (1986) (“In this case, [the plaintiff] established his

lien. Section 71–3–124, MCA, mandates an award of attorney fees. The fact that

[the plaintiff] did not receive the entire amount of his claim does not alter this

result.”). Continental is therefore entitled to recovery attorney’s fees under § 71-3-

124. The amount of attorney’s fees will be determined after resolution of the

remaining issues in the case.

      Further, in light of the parties’ dispute over Wyotex’s liability for expenses

associated with the wells, the Court does not find Continental unreasonably filed

the lien or unreasonably sought to foreclose the lien. As such, even if the Court

had discretion not to award attorney’s fees under § 71-3-124, the Court finds no

basis to deny Continental its statutory right to recover attorney’s fees and costs in

this case.

///

///

///

///

///

///

///

                                          17
IV.   CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED that:

      1.   Wyotex’s Motion for Summary Judgment (Doc. 30) is DENIED;

      2.   Continental’s Motion for Summary Judgment (Doc. 39) is

GRANTED in part and DENIED in part.

      IT IS ORDERED.

      DATED this 14th day of February 2020.

                                   _______________________________
                                   TIMOTHY J. CAVAN
                                   United States Magistrate Judge




                                     18
